July 26, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
              AMERICAN HOME ASSURANCE COMPANY, Appellant

NO. 14-12-00520-CV                           V.

             ZURICH AMERICAN INSURANCE COMPANY, Appellee
                    ________________________________

       Today the Court heard the parties’ joint motion to remand the cause and set aside
the judgment signed by the court below on March 2, 2012, in accordance with the parties’
settlement agreement. Having considered the motion and found it meritorious, we order
the judgment set aside and REMAND the cause to the trial court for entry of orders in
accordance with the parties’ settlement agreement.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.